Memorandum Per Curiam.
The record shows that petitioner in good faith sought possession of the property for the use of herself and family.
A certificate having been issued herein the landlord was not required to give the notice prescribed by paragraph (1) of subdivision (d) of section 6 of the Bent Begulation for Housing in the New York City Defense-Bental Area (8 Fed. Beg. 13918).
The evidence does not warrant a finding that the tenant held, over the expiration of the term for an additional year; but the subsequent payment of the monthly rent shows a monthly tenancy, and under the local law (Beal Property Law, § 232-a) *366appellant was required to give thirty days’ notice to terminate the tenancy.
The final order should he modified by dismissing the proceeding without prejudice to a new proceeding upon giving the appropriate notice, and as modified affirmed, without costs.
Hammer, Shiehtag and Hecht, JJ., concur.
Order modified, etc.